Citation Nr: 0824182	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  01-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals, cold 
injury, left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an creased rating for residuals, cold 
injury, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied ratings in excess 
of 10 percent for cold injury residuals of the right and left 
feet.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2001.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

This case was previously before the Board in September 2001, 
July 2003, June 2005, May 2006, and January 2007.  In 
September 2001, the Board remanded the case.  Thereafter, in 
a June 2003 decision, it affirmed the determination that 
ratings in excess of 10 percent were not warranted.

The veteran appealed the Board's July 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a February 2005 Order, the Court vacated the Board's 
decision, and remanded the matter to the Board for 
readjudication.  The Board subsequently remanded the case in 
June 2005.  In May 2006, the Board promulgated a decision in 
which it continued to deny ratings in excess of 10 percent 
for the cold injury residuals of the feet.

The veteran appealed the May 2006 Board decision to the 
Court.  By a September 2006 Order, the Court, pursuant to a 
joint motion, vacated the May 2006 decision and remanded the 
case for readjudication.

In January 2007, the Board remanded the case for additional 
development to include a new VA medical examination.  The 
case has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the remand directives have been satisfied, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

The Board notes that it recently received evidence from the 
veteran without a waiver of the veteran's right to have the 
RO readjudicate her claim with the additional evidence.  See 
38 C.F.R. § 20.1304(c).  However, the veteran is not 
prejudiced by the Board proceeding to the merits of the claim 
because the evidence appears to be duplicative of the medical 
findings already on file.  As such, they do not contain any 
additional information that would support the benefit sought 
on appeal.  38 C.F.R. § 20.1304(c) (noting that non-pertinent 
evidence does not required a waiver or remand to RO).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence reflects that the veteran 
has impaired sensation of the feet due to her separately 
evaluated peripheral neuropathy.

3.  The competent medical evidence does not reflect that 
either foot is manifested by tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the right foot are not met.  38 
U.S.C.A. §§ 1155, 5103, 513A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2007).

2.  The criteria for a rating in excess of 10 percent for 
cold injury residuals of the left foot are not met.  38 
U.S.C.A. §§ 1155, 5103, 513A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted after the initial adjudication of the veteran's claim 
by the RO, it was impossible to provide notice of the VCAA 
before the initial adjudication in that claim.  Indeed, VA's 
General Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the veteran was sent VCAA-compliant notification by 
letters dated in February 2002, August 2005, January 
"2006," June 2007 and April 2008, followed by 
readjudication of the appellate claims by Supplemental 
Statements of the Case (SSOCs) beginning in March 2003.  
Moreover, the Board observes that while a letter is dated in 
January "2006," the record indicates it was actually sent 
in January 2007 in accord with the Board's remand earlier 
that month.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate her current appellate 
claims, what information and evidence she must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in her possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the January "2006" and April 2008 letters 
included information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  
Specifically, the Court held that section § 5103(a) requires: 
(1) at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1) and 
(3).  Although none of the aforementioned notification 
letters contained the specific criteria of the relevant 
Diagnostic Code (i.e., element (2)), this information was 
included in the February 2001 SOC, as well as the most recent 
SSOC in May 2008.  The Board also notes that the veteran has 
actively participated in the processing of her case, and the 
statements submitted in support of her claim, to include the 
pleadings presented to the Court, have indicated familiarity 
with the requirements for the benefits sought on appeal.  For 
example, a June 2008 statement from her accredited 
representative cited to relevant statutory and regulatory 
criteria, including the pertinent Diagnostic Code.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 
20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issues on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, she has had the opportunity 
to present evidence and argument in support of her claims, to 
include at the July 2001 Board hearing.  Moreover, she was 
accorded VA medical examinations regarding this case in May 
2000, November 2002, and April 2008.  Consequently, for these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under Diagnostic Code 7122, cold injury residuals are 
assigned a 10 percent rating for arthralgia or other pain, 
numbness, or cold sensitivity.  A 20 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A maximum rating of 30 percent 
rating is assigned for arthralgia or other pain, numbness, or 
cold sensitivity plus two or more of the following: tissue 
loss, nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  38 C.F.R. § 4.104.

In the instant case and for the reasons stated below, the 
Board finds that neither the right nor the left foot cold 
injury residuals meet or nearly approximates the criteria for 
a rating in excess of 10 percent during any portion of the 
appeal period.

The Board acknowledges that the joint motion which was the 
basis for the Court's September 2006 Order contended, in 
part, that it was difficult to discern from the Board's 
discussion exactly what symptomatology was attributable to 
the service-connected cold injury residuals and the 
separately rated peripheral neuropathy.  For example, the 
joint motion stated it was unclear whether the peripheral 
neuropathy symptoms were limited to the veteran's subjective 
complaints of burning or tingling in the feet or whether it 
also included mild hair loss, skin changes, and loss of 
sensation.  Moreover, the joint motion asserted that the 
Board failed to address private clinical records dated in 
June 2001 which indicated the veteran had hyper-pigmented 
lesions of both feet; i.e., changes of skin color.

In accord with the joint motion, the Board directed on remand 
that the veteran undergo a new VA medical examination which, 
in pertinent part, explicitly stated which symptomatology is 
attributable to the cold injury residuals of both feet, and 
which symptomatology is attributable to the separately 
evaluated peripheral neuropathy of both feet.  The subsequent 
April 2008 VA medical examination found that impaired local 
sensation of the feet was due to the peripheral neuropathy.  
In view of this competent medical evidence, this 
symptomatology is not for consideration in evaluating the 
service-connected cold injury residuals.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  This finding is also 
supported by the November 2002 VA examination, which stated 
that the distribution of the veteran's subjective sensory 
loss would confirm to a neuropathy  In addition, the November 
2002 examiner stated that there was some mild loss of hair 
and mild atrophic skin changes which the examiner thought 
would also support evidence of a mild neuropathy; i.e., these 
symptoms were attributed to the peripheral neuropathy.

The Board notes that the veteran has consistently complained 
of tingling of the toes, and discomfort on prolonged 
standing.  In addition, she reported cold sensitivity at the 
time of the November 2002 VA medical examination.  However, 
such symptomatology is contemplated by the current 10 percent 
evaluations, under Diagnostic Code 7122, and does not provide 
a basis for a higher rating.

The Board further finds that the competent medical evidence 
does not reflect that cold injury residuals of either foot 
are manifested by tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

As noted above, the April 2008 VA examiner concluded, based 
upon evaluation and review of the claims folder, that the 
impaired sensation of the feet was due to the peripheral 
neuropathy and not the cold injury residuals.  Further, the 
November 2002 VA examination stated that X-rays of both feet 
were normal.  The more recent April 2008 VA examination noted 
that X-rays revealed the presence of an unrelated toe 
fracture, but without evidence of osteoporosis, 
decalcification that would be compatible with frostbite-type 
injury.  Moreover, this examination specifically found that 
there was no evidence of tissue loss or hyperhidrosis.

The Board acknowledges that the veteran has complained of 
color changes and nail abnormalities.  Further, records dated 
in June 2001 did note hyperpigmented lesions, and similar 
findings were noted on the April 2008 VA medical examination.  
However, the April 2008 VA examiner stated that the 
hyperpigmentation was consistent with the veteran's 
ethnicity.  Although the veteran criticized this finding in a 
June 2008 statement, she has submitted no competent medical 
evidence which refutes the examiner's basic conclusion that 
the hyperpigmentation (i.e., color changes) were not due to 
the service-connected cold injury residuals.  

In regard to the purported nail abnormalities, the Board 
notes that the veteran's complaints are not supported by the 
findings of competent medical evaluation.  For example, the 
May 2000 VA examination found no mottling of the skin, and no 
discoloration of the toes.  The November 2002 VA examination 
found no evidence for any fungal infections of the nails, and 
skin color appeared normal.  Moreover, the April 2008 VA 
examination found no gross discoloration of the feet or 
nails.  Although the veteran stated that on occasion there 
was some fragmenting of the nail, clinically the nails were 
intact.  

Simply put, the competent medical evidence is against the 
veteran's assertion that she has color changes and nail 
abnormalities due to the service-connected cold injury 
residuals.  As such, she does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent for either 
foot under Diagnostic Code 7122.

In addition, the most recent joint motion contended, in part, 
that the Board should address whether Note 1 of Diagnostic 
Code 7122 (for cold injuries) required that the veteran's 
peripheral neuropathy be separately evaluated, even if 
attributing all of the symptomatology as residuals of a cold 
injury under Diagnostic Code 7122 would support a higher 
rating than that which could be assigned under both 
Diagnostic Code 7122 and 8620 (for peripheral neuropathy).  

Here, the Board has concluded that the veteran is not 
entitled to a rating in excess of 10 percent for either foot 
under Diagnostic Code 7122.  She is also in receipt of 10 
percent evaluations under 38 C.F.R. § 4.124a, Diagnostic Code 
8620 for the peripheral neuropathy of each foot, which 
represents mild incomplete paralysis.  Although the proper 
evaluation for the peripheral neuropathy is not currently 
before the Board, it does appear that the evaluations are in 
accord with the impairment demonstrated by the competent 
medical evidence.  For example, both the November 2002 and 
April 2008 VA examinations described the peripheral 
neuropathy as mild.  The range of motion findings on both 
examinations indicate no more than mild limitation of motion 
when compared to normal.  See 38 C.F.R. § 4.71, Plate II.  
Moreover, both examinations found no fatigability with 
repetitive motions.  The April 2008 examiner also stated 
there was no additional functional impairment due to pain, 
weakness, incoordination, or flare-ups; and that there were 
no incapacitating episodes or radiation of pain.

The separate evaluations of 10 percent for cold injury 
residuals and peripheral neuropathy result in a combined 
rating of 20 percent for the overall impairment of each foot.  
See 38 C.F.R. § 4.25.  This is the same evaluation the 
veteran would receive under Diagnostic Code 7122 if the 
symptomatology of the peripheral neuropathy - locally 
impaired sensation - were attributed to the cold injury 
residuals.  In short, it would not result in a higher rating.

The Board also concurs with the RO's determination that an 
extraschedular rating is not warranted for the veteran's cold 
injury residuals.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Here, the record does not reflect the veteran 
has been hospitalized for her cold injury residuals during 
the pendency of this case.  Moreover, the April 2008 VA 
examiner found that the disability had no effect on usual 
occupation or daily activities.  To the extent the cold 
injury residuals do cause some occupational impairment, the 
Board is of the opinion that such impairment has been 
adequately compensated by the current schedular ratings.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 10 percent for her cold injury residuals of 
either foot during the appeal period.  Thus, the Board 
concludes that the preponderance of the evidence is against 
these claims, and they must be denied.  As the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an increased rating for residuals, cold 
injury, left foot, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased rating for residuals, cold 
injury, right foot, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


